
	

115 HR 6066 RH: To amend title 38, United States Code, to improve the productivity of the management of Department of Veterans Affairs health care, and for other purposes.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 807
		115th CONGRESS2d Session
		H. R. 6066
		[Report No. 115–1034]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2018
			Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		
			November 16, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 8, 2018
		
		
			
		
		A BILL
		To amend title 38, United States Code, to improve the productivity of the management of Department
			 of Veterans Affairs health care, and for other purposes.
	
	
		1.Department of Veterans Affairs health care productivity improvement
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1705A the following new section:
				
					1705B.Management of health care: productivity
 (a)Relative value unit trackingThe Secretary shall track relative value units for all Department providers. (b)Clinical procedure coding trainingIf the coding accuracy of a Department provider within a clinical area of responsibility of the provider falls below the minimum threshold set by the Secretary, the Secretary shall require the Department provider to attend training on clinical procedure coding.
						(c)Performance standards
 (1)The Secretary shall establish for each Department facility— (A)in accordance with paragraph (2), standardized performance standards based on nationally recognized relative value unit production standards applicable to each specific profession in order to evaluate clinical productivity at the provider and facility level;
 (B)remediation plans to address low clinical productivity and clinical inefficiency; and (C)an ongoing process to systematically review the content, implementation, and outcome of the plans developed under subparagraph (B).
 (2)In establishing the performance standards under paragraph (1)(A), the Secretary— (A)may incorporate values-based productivity models and may incorporate other productivity measures and models determined appropriate by the Secretary; and
 (B)shall take into account non-clinical duties, including with respect to training and research; (C)shall take into account factors that impede productivity and efficiency and, in developing remediation plans under paragraph (1)(B), shall incorporate action plans to address such factors.
 (d)DefinitionsIn this section: (1)The term Department provider means an employee of the Department who has been appointed to the Veterans Health Administration as a physician, a dentist, an optometrist, a podiatrist, a chiropractor, an advanced practice registered nurse, or a physician’s assistant acting as an independent provider.
 (2)The term relative value unit means a unit for measuring workload by determining the time, mental effort and judgment, technical skill, physical effort, and stress involved in delivering a service..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1705A the following new item:
				
					
						1705B. Management of health care: productivity..
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of section 1705B of title 38, United States Code, as added by subsection (a). Such report shall include, for each professional category of Department of Veterans Affairs providers, the relative value unit of such category of providers at the national, Veterans Integrated Service Network, and facility levels.
 (d)Comprehensive staffing modelsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop comprehensive staffing models for all Department of Veterans Affairs medical centers.
			
	
		November 16, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
